Exhibit 10.29

 

LOGO [g453207g12c39.jpg]

Award Agreement – Stock Options

[Date]

Dear [First Name Last Name (legal name)]:

WageWorks’ Compensation Committee has granted you an Option to purchase Shares
(the “Award”) pursuant to WageWorks’ 2010 Equity Incentive Plan (the “Plan”).

This Award Agreement – Stock Options, including the Terms and Conditions of
Stock Options attached hereto as Exhibit A (the “Agreement”) includes the
following summary of certain terms of your Award. If there is any discrepancy
between this Agreement and the Plan, the Plan shall control. All terms and
conditions not defined herein shall have the same meaning as defined in the
Plan. Notwithstanding anything herein, if your written employment or service
agreement with the Company (or the Parent or Subsidiary employing or retaining
you) provides for more favorable vesting or exercise terms, the more favorable
terms shall control.

 

Participant:    [(legal name)] Date of Award:    [Date of CC meeting/Established
by BOD] Type of Award:    Nonstatutory Stock Option (NSO) Number of Shares:   
[# of Shares] Exercise Price:    $[price per Share]

Effective Date

(Vesting Commencement Date):

   [Date as outlined in the Equity Grant Process] Term of Option:    [10 years
from the Date of Award] Vesting & Exercisability:    [Twenty-five percent (25%)
of the Option Shares shall vest on the first anniversary of the Effective Date,
and an additional 1/48th of the Option Shares shall vest on each of the
thirty-six (36) succeeding monthly anniversaries of the Effective Date. In no
event shall any additional Option Shares vest after Participant’s termination as
a Service Provider. No unvested Option Shares may be exercised.]
Termination of Service:    The Participant may exercise any or all vested
Options within [ninety (90) day]s following termination of as a Service
Provider, provided that the Participant’s termination is not the result of the
Participant’s death, Disability or termination for Cause. Notwithstanding
herein, in no event may this Option be exercised after the Term of Option as
provided above and this Option may be subject to earlier termination as provided
in Section 13 of the Plan. For purposes of this Agreement, “Cause” shall
include, but is not limited to, termination of a Participant due to: (i) the
failure of the Participant to perform the duties, responsibilities and
obligations of the Participant’s position; (ii) engagement in any unlawful
activity, including, without limitation, the commission of any act of fraud,
embezzlement or dishonesty by the Participant or the commission of a felony;
(iii) any intentional disclosure or use by the Participant of any confidential
information or trade secrets of the Company (or any parent or subsidiary); (iv)
any other intentional misconduct by the Participant that adversely affects the
business or affairs of the Company; or (v) any failure of the Participant to
observe Company policies and procedures.

This Agreement must be signed, dated and returned to Human Resources by [DATE].

Human Resources will provide you with a fully executed copy of this Agreement
for your records. For general questions regarding this Agreement, please contact
Human Resources. For financial questions, Participants are encouraged to consult
with an independent financial advisor.



--------------------------------------------------------------------------------

LOGO [g453207g12c39.jpg]

By executing this Agreement, you and the Company hereby agree that this Award is
granted under and governed by the terms and conditions of the Plan, a copy of
which is enclosed herewith and made a part of this Agreement.

 

WageWorks, Inc.:  

 

    Date:  

 

Participant:  

 

    Date:  

 



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTIONS

1. Grant of Option. The Company hereby grants to the Participant named in the
Award Agreement – Stock Options (the “Participant”) an option (the “Option”) to
purchase the number of Shares, as set forth in the Award Agreement – Stock
Options, at the exercise price per Share set forth in the Award Agreement –
Stock Options (the “Exercise Price”), subject to the terms and conditions in
this Award Agreement – Stock Options, including these Terms and Conditions of
Stock Options (the “Agreement”) and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail.

If designated in the Award Agreement – Stock Options as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option
as defined in Section 422 of the Code. Nevertheless, to the extent that it
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Nonstatutory Stock Option (“NSO”). Further, if for any reason this Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan. In no event shall the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

2. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

3. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Award Agreement – Stock
Options and with the applicable provisions of the Plan.

(b) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Administrator may determine,
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable tax withholding. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price, together
with any applicable tax withholding.

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.



--------------------------------------------------------------------------------

4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which (i) shall be valued at its Fair Market Value
on the date of exercise, and (ii) must be owned free and clear of any liens,
claims, encumbrances or security interests, if accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant. The terms
of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

6. Term of Option. This Option may be exercised only within the term set out in
the Award Agreement – Stock Options, and may be exercised during such term only
in accordance with the Plan and the terms of this Agreement.

7. Tax Obligations.

(a) Tax Withholding. Participant agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Participant) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements applicable to the Option exercise. No certificate
representing the Shares shall be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) shall have been
made by Participant with respect to the payment of income, employment, social
insurance, payroll and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it shall have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. Participant acknowledges and agrees that the Company
may refuse to honor the exercise and refuse to deliver the Shares if such
withholding amounts are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant shall immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.

 

-2-



--------------------------------------------------------------------------------

(c) Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “discount
option”) may be considered “deferred compensation.” An Option that is a
“discount option” may result in (i) income recognition by Participant prior to
the exercise of the Option, (ii) an additional twenty percent (20%) federal
income tax, and (iii) potential penalty and interest charges. The “discount
option” may also result in additional state income, penalty and interest tax to
the Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Agreement is governed by the internal substantive laws but
not the choice of law rules of California.

10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

-3-



--------------------------------------------------------------------------------

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at WageWorks, Inc., 1100
Park Place, Suite 400, San Mateo, California 94403, or at such other address as
the Company may hereafter designate in writing.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance shall not occur unless and
until such listing, registration, qualification, rule compliance, consent or
approval shall have been completed, effected or obtained free of any conditions
not acceptable to the Company. The Company shall make all reasonable efforts to
meet the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange. Assuming such compliance, for income tax
purposes the Exercised Shares shall be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

14. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

-4-



--------------------------------------------------------------------------------

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection to this
Option.

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

20. Governing Law. This Agreement shall be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Option or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
San Mateo County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Option is
made and/or to be performed.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT B

2010 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

WageWorks, Inc.

1100 Park Place, Suite 400

San Mateo, CA 94403

Attention: Stock Administration

1. Exercise of Option. Effective as of today,             ,             , the
undersigned (“Purchaser”) hereby elects to exercise Purchaser’s option (the
“Option”) to purchase             shares of the Common Stock (the “Shares”) of
WageWorks, Inc. (the “Company”) under and pursuant to the 2010 Equity Incentive
Plan (the “Plan”) and the Award Agreement – Stock Options, dated             ,
            , including the Terms and Conditions of Stock Options (the
“Agreement”).

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares as set forth in the Agreement and any and all
withholding taxes due in connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Common Stock subject to an
Award, notwithstanding the exercise of the Option. The Shares shall be issued to
Participant as soon as practicable after the Option is exercised in accordance
with the Option Agreement. No adjustment shall be made for a dividend or other
right for which the record date is prior to the date of issuance except as
provided in Section 13 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice

6. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns



--------------------------------------------------------------------------------

7. Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.

8. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

 

Submitted by:     Accepted by: PURCHASER     WAGEWORKS, INC.

 

   

 

Signature     By

 

   

 

Print Name     Its Address:    

 

   

 

   

 

-2-